Pee Ctjbiam.
The Ethics and Grievance Committee of Mercer County filed a presentment finding the respondent Joseph Y. Zaccone guilty of unprofessional conduct in that he deposited funds of a client, Mrs. Unwin, in a joint bank account in the name of himself and his wife upon which he and his wife drew cheeks for personal obligations. He failed to account to his client for the money so received, resulting in a loss to her of approximately $11,000.
During the pendency of these disciplinary proceedings the respondent entered a plea of guilty in the United States District Court for the Eastern District of Pennsylvania to an indictment charging him with violating federal statutes by possessing an unregistered still and engaging in the business of a distiller without giving bond. He was thereupon sentenced to two years’ imprisonment and is presently in custody. All of this is evidenced by a certified copy of the record of the above-mentioned court.
. Under the circumstances the name of the respondent is stricken from the roll of attorneys.
For disbarment — Chief Justice Yandeebilt, and Justices Hehee, Oliphant, Wacheheeld, Bukling, Jacobs and Beennakt — 7.
Opposed — None.